Citation Nr: 0200865	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-09 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include the left wrist and both knees.

2.  Entitlement to service connection for narcolepsy.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1957.

Service connection was previously denied for headaches by a 
February 1963 rating decision, and again by a November 1984 
rating decision.  The veteran did not appeal either of these 
decisions.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in July 2000, and before the 
undersigned Board Member in August 2001.  Transcripts of both 
hearings are of record.

As an additional matter, the Board notes that the veteran 
also submitted a timely Notice of Disagreement regarding the 
issues of whether new and material evidence had been 
presented to reopen claims of entitlement to service 
connection for diabetes mellitus, heart problems, and a 
respiratory disorder.  However, the veteran did not submit a 
timely Substantive Appeal after a Statement of the Case was 
issued in July 2000.  Accordingly, the Board does not have 
jurisdiction to address these issues.  38 C.F.R. §§ 20.200, 
20.202, 20.302.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The veteran was not diagnosed with arthritis until many 
years after his discharge from active service, and there is 
no competent medical evidence on file which indicates that 
his current arthritis is causally related to active service.

3.  The record reflects that the veteran was court martialed 
on one occasion during active service for falling asleep 
while on guard duty; service records on file do no indicate 
that the veteran had any subsequent problems with falling 
asleep on duty during his period of active service.

4.  There is no indication in either the veteran's service 
medical records or his post-service medical records that he 
was treated for excessive drowsiness/falling asleep until 
January 1996, which was almost 40 years after his discharge 
from active duty.

5.  No competent medical opinion is on file which 
specifically indicates that the veteran's current sleep 
disorder may be associated with his period of active service.

6.  Service connection was previously denied for headaches by 
a February 1963 rating decision, and again by a November 1984 
rating decision.  The veteran was informed of both decisions, 
and did not appeal.

7.  The additional evidence submitted to reopen the veteran's 
claim of service connection for headaches bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

8.  The competent medical evidence tends to indicate that the 
veteran has experienced recurrent headaches that originated 
during active service.


CONCLUSIONS OF LAW

1.  Arthritis or narcolepsy was not incurred in or aggravated 
by service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The November 1984 rating decision finding that new and 
material evidence had not been presented to reopen the claim 
of service connection for headaches is final.  38 U.S.C.A. 
§ 4005(c) (1982) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 19.192 (1984) (38 C.F.R. § 20.1103 (2001)).

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for headaches, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001). 

4.  Recurrent headaches were incurred during service. 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.102, 3.303 (2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45626-45627, 45631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  Here, the RO advised the 
veteran of the evidence necessary to substantiate his claims 
of service connection for arthritis and narcolepsy by the 
March 2000 Statement of the Case and the July 2000 
Supplemental Statement of the Case.  The Board notes that the 
veteran indicated that he received private medical treatment 
for arthritis within his first post-service year, and that he 
was also informed at that time that he had sleep problems.  
However, the veteran also indicated that he had attempted to 
obtain these records, and was informed that they were 
unavailable.  VA has no obligation to seek evidence which the 
veteran acknowledges does not exist.  See Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  The veteran has not indicated any 
other pertinent evidence that is not on file.  Moreover, for 
the reasons stated below, the Board concludes that a medical 
examination or opinion is not reasonable based upon the facts 
of this case.  Thus, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is warranted.

The Board further notes that it is cognizant of the fact that 
the RO denied the service connection claims as not well 
grounded.  However, the Board finds no prejudice to the 
veteran in this case by proceeding with an adjudication of 
the question of entitlement to service connection.  This is 
so because the RO specifically notified the veteran of the 
requirements needed for entitlement to service connection by 
the Statement and Supplemental Statement of the Case issued 
during this appeal.  Moreover, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations, and the Board will do the same.  Further, for 
the reasons stated above, the Board has determined that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  As such, there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

A.  Arthritis

Background.  The veteran has contended that he currently has 
arthritis in various joints, including his left wrist and 
both knees, due to pneumonia he experienced during active 
service.  He has also indicated that his arthritis is due to 
an in-service jeep accident, which occurred just prior to his 
treatment for pneumonia.

The veteran's service medical records show no treatment for 
arthritis during active service.  His spine, as well as his 
upper and lower extremities, were clinically evaluated as 
normal on a July 1953 service examination.  The service 
medical records do show that he was hospitalized from January 
to February 1957 for pneumonia, left lower lobe, organism 
undetermined.  It was noted that he was admitted complaining 
of generalized weakness, cough, chills, and left side chest 
pain of a few days duration, complicated on the day of 
admission with elevated temperature.  It was also noted that 
the veteran had a few episodes of vomiting and diarrhea prior 
to admission.  On his June 1957 discharge examination, the 
veteran's spine and upper extremities were clinically 
evaluated as normal.  His lower extremities were found to be 
abnormal due to Athletes feet (dermatophytosis pedis).

Nothing in the veteran's service medical records shows that 
he was involved in a jeep accident during service. 

The evidence on file includes various VA and private post-
service medical records which, together, cover a period from 
1960 to 1999.  Among other things, records dated in October 
1965 show treatment for complaints of intermittent left 
shoulder pain, no injury.  Within 3 days, the shoulder was 
noted to be much improved, asymptomatic.  X-rays taken at 
that time resulted in an impression of normal left shoulder.  
Similarly, X-rays conducted on the left wrist in July 1967 
resulted in an impression of normal left wrist.  However, X-
rays conducted on the right wrist in November 1976 revealed a 
narrowing of radiocarpal joint space, as well as findings of 
sclerosis and osteoarthritis.  Additionally, there were a few 
cystic radiolucencies measuring roughly 2 millimeter (mm) in 
diameter both in the scaphoid as well as in the lunate bones.  
It was stated that these were degenerative changes and not 
necessarily caused by gout.  

In August 1976, the veteran sought treatment for complaints 
of numbness in the left hand which had been present for the 
last 2 or 3 days.  It was noted that this had happened on one 
occasion several years earlier.  Assessment following 
examination was probable median nerve compression syndrome, 
doubt carpal tunnel syndrome, and rule out cervical nerve 
root compression syndrome.

In January 1979, the veteran complained, in part, of 
stiffness and discomfort in the joints of the fingers of both 
hands.  Examination of the joints of the hands showed mild 
degenerative changes with no Heberden's or Bouchard's nodes, 
and no tenderness on pinch test.  Overall assessments 
included mild degenerative joint disease.

In May 1984, the veteran was treated for hemorrhoids, 
abdominal complaints, and left elbow pain.  Assessment was 
tennis elbow.

At a September 1984 VA medical examination, the veteran 
reported, in part, that he had been hospitalized during 
service for pneumonia for about 1 month.  He also  reported 
occasional pain in his right elbow and right shoulder, 
particularly on abduction.  Examination of his 
musculoskeletal system showed it to be normal, except for 
right shoulder abduction which lacked 20 degrees due to pain.

X-rays taken of the right hip in April 1986 revealed minimal 
degenerative changes about the right hip joint.  There was 
also prominent ligamentous calcification noted adjacent to 
the greater trochanter.  Otherwise, the study was negative.

Records from October 1995 show an assessment of generalized 
degenerative joint disease.  Subsequent records note a 
history of degenerative joint disease on various occasions.  

Records from January 1996 note, in part, that the veteran 
reported having tingling in his fingers at times.  He also 
reported that he thought he had a stroke 2 weeks earlier, and 
since that time he had had weakness on the left side of his 
body.  Further, he had been having muscle soreness on the 
left side of his body at all times, and complained of 
constant soreness in the left knee.  Additional records from 
this period note complaints of pain in the left leg and 
elbow, as well as tingling in the left upper extremity.  It 
was also noted that he was seeing a chiropractor for his 
shoulder and neck.  He was ultimately found to have 
degenerative joint disease of the neck with history of 
trauma, specifically a July 1995 motor vehicle accident.  

Nothing in these post-service medical records relates the 
veteran's arthritis to his period of active duty.

At the July 2000 hearing, the veteran testified that he was 
seeking service connection for the arthritis in his hands and 
legs.  He testified that he did not remember injuring these 
joints during service, but that he did remember falling in a 
ditch once.  He contended that his arthritis was due to his 
having gotten sick with pneumonia during service.  Further, 
he indicated that was when the pain really started, and that 
he was out in the cold for quite awhile.  He testified that 
the only treatment he received during service was pain pills.  
Moreover, he testified that he sought treatment within 8 or 9 
months after service, and was informed that he had arthritis 
at that time.

At the August 2001 hearing, the veteran indicated that during 
service he was involved in a minor jeep accident, as a result 
of which he got soaking wet and developed double pneumonia.  
He also indicated that he had pain in his knees and wrist at 
that time.  In addition, the veteran described his current 
treatment for arthritis.  

Also on file are personnel records from the veteran's 
employment with the U.S. Post Office in the 1960s.  However, 
these personnel records contain no pertinent findings 
concerning the veteran's arthritis claim.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis, to 
include the left wrist and both knees.

Initially, the Board notes that nothing on file shows that 
the veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.

The medical evidence on file does not show that the veteran 
was diagnosed with arthritis either during service or to a 
compensable degree within the first post-service year.  
Although the veteran testified that private doctors informed 
him that he had arthritis about 8 or 9 months after service, 
no medical records are on file which substantiate this 
testimony.  Moreover, the Court has held that a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, this testimony is not entitled to probative 
value in the instant case.  Accordingly, the veteran is not 
entitled to a grant of service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.

The Board must now determine whether all the evidence, 
including that pertinent to service, establishes that his 
arthritis was incurred during service.  38 C.F.R. § 3.303(d).

Here, the competent medical evidence first indicates findings 
of arthritis several years after the veteran's discharge from 
active service.  As noted above, the veteran was found to 
have a normal left shoulder and a normal left wrist by X-ray 
reports conducted in October 1965 and July 1967, 
respectively.  In short, there was no indication on either of 
these X-rays that the veteran had arthritis.  The first such 
indication appears to be the osteoarthritis finding on the 
November 1976 right wrist X-ray.  Thereafter, the veteran was 
diagnosed with degenerative joint disease in January 1979, as 
well as on many subsequent occasions.  However, there is no 
competent medical evidence which tends to relate his current 
arthritis to his period of active service, to include his 
pneumonia and/or purported jeep accident.  

In summary, the competent medical evidence shows no 
indication of arthritis until 1976, almost 20 years after the 
veteran's discharge from service.  Furthermore, there is no 
competent medical evidence which indicates that the veteran's 
current arthritis may be associated with his period of active 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.  

Inasmuch as there is no competent medical evidence which 
indicates that the veteran's current arthritis may be 
associated with active service, the Board must conclude that 
no additional development, to include a medical examination 
or medical opinion, is reasonable based upon the facts of 
this case.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); Hickson, supra; Pond, supra.  
Consequently, the Board finds that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for arthritis, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01-7006 (Fed. Cir. 
December 17, 2001).


B.  Narcolepsy

Background.  The veteran contends that he first began to 
experience symptoms of excessive drowsiness/falling asleep 
while on active duty, for which he was reprimanded on several 
occasions.  Moreover, he maintains that he has continued to 
experience these symptoms ever since his discharge from 
service.

The veteran's service medical records contain no mention of 
any diagnosis of, or treatment for, a sleep disorder while on 
active duty.  However, the evidence on file does show that he 
was charged with violating the Uniform Code of Military 
Justice, Article 113, in October 1953.  Specifically, he was 
found sleeping upon his post as a sentinel.  The records 
indicate that the veteran pleaded guilty to this charge.  
Moreover, it was noted that no prior convictions were 
considered.

The veteran's personnel records from the U.S. Post Office 
show no indication that he had problems with 
drowsiness/falling asleep.  Further, these records reflect 
that he resigned in January 1969 in order to take a job as an 
accountant.

The post-service medical records do not appear to indicate 
treatment for any type of sleep disorder until January 1996.  
At that time it was noted that he fell asleep while in the 
waiting area, and reported that he had been falling asleep a 
lot lately.  Subsequent records from October 1996 note that 
the veteran reported that he got sleepy during the day time, 
and that he slept well into the nighttime.  He also indicated 
that his daytime sleep was "new since 6 months."  The 
physician who examined the veteran recommended that the 
veteran be evaluated with falling asleep excessively during 
the daytime.  It was noted that he was not on sleeping pills, 
and reported that he had been falling asleep excessively 
since 6 months.  It was also noted that it was not known 
whether the veteran had any narcolepsy.  

Records from November 1996 reflect that the veteran reported 
that excessive drowsiness had been a problem all his adult 
life, as well as easy and inappropriate falling asleep.  He 
reported that he had had two court martials during service 
for falling asleep while on guard duty.  In addition, it was 
noted that he reported that he would now go to sleep after 
driving 30 miles, and that he provided many other examples.  
Nevertheless, he though his nocturnal sleep was normal.  
There were no other neurologic symptoms, nor symptoms of 
narcoleptic tetrad.  He did report that his father had 
similar problem.  Diagnosis was almost certainly narcolepsy, 
and the veteran was referred to the VA sleep lab for 
confirmation.  

Records from March 1997 note, in part, that the veteran 
reported that he still fell to sleep excessively, but had not 
been seen by the VA sleep lab for testing of his narcolepsy.  
Subsequent records from March 1998 reflect that the veteran 
had still not been evaluated by the sleep clinic, and 
evaluation was requested from neurology.  He was subsequently 
evaluated by the sleep lab in November 1998 and February 
1999.  Records from February 1999 include diagnoses of 
idiopathic hypersomnia (provisional); REM sleep behavior 
disorder; and dyssomnia, associated with mood disorders.  In 
addition, he was prescribed the medication preoline, and 
given education regarding his condition.

At the July 2000 hearing, the veteran indicated that he first 
really noticed that he had problems falling asleep when he 
was in the military.  He testified that he was reprimanded 
all the time for falling asleep during service, and that he 
received the Article 15 court martial for falling asleep 
while on guard duty.  Further, he maintained that this was 
his only Article 15.  Although he was only diagnosed with 
narcolepsy during the past couple of years, he testified that 
he knew that he had a sleep problem prior to that time, and 
his family knew this as well.

At the August 2001 hearing, the veteran testified that he 
first noticed he had a sleeping problem during active service 
in 1953.  He testified that he was disciplined numerous times 
for being asleep, and court martialed.  Further, he indicated 
that this court martial knocked him out of office candidate 
school.  He also indicated that, post-service, he had 
problems falling asleep and would change jobs as a result.  
In addition, he described the treatment he had received for 
his sleep disorder from VA.  Moreover, he indicated that he 
saw a private doctor shortly after service who reportedly 
informed the veteran that he must have a sleep disorder, but 
did not elaborate on it.  He testified that he tried to 
obtain those records, but that they were unavailable.

Following his hearing, the veteran submitted a statement from 
a physician with the VA Sleep Center, dated in August 2001.  
This physician noted that the veteran was evaluated by the 
Center in November 1998, and was diagnosed with idiopathic 
hypersomnia (provisional); REM sleep behavior disorder; and 
dyssomnia, associated with mood disorders.  Further, this 
physician stated that the veteran reported he had excessive 
daytime sleepiness almost all of his adult life.  Although 
the veteran could not recall when exactly his sleepiness 
started, he reported that he became aware of it during 
service when he failed to fulfill his duties due to 
sleepiness.  Moreover, it was noted that the veteran was once 
court-martialed for falling asleep on duty, and that he had 
brought documentation of this.  In addition, the physician 
noted that idiopathic hypersomnia was a condition of unknown 
etiology that usually became apparent during adolescence or 
the early twenties.  Also, it was characteristic by excessive 
sleepiness and required long-term treatment with stimulant 
medications and lifestyle medications.

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for narcolepsy.

The Board does acknowledge that the veteran was court 
martialed on one occasion during active service for falling 
asleep while on guard duty in October 1953.  However, the 
record indicates that this was the veteran's first such 
offense, and there is no other indication in the service 
medical records that the veteran had any problems with 
drowsiness/falling asleep during his remaining period of 
active service.  Further, as noted above, there are extensive 
post-service medical records on which cover a period from 
1960 to 1999.  These records first indicate treatment for 
sleep problems in January 1996, almost 40 years after the 
veteran's discharge from active service.  Moreover, the 
records from October 1996 tend to indicate that this was a 
recent problem, although the veteran subsequently reported 
that he had experienced such problems ever since his military 
service.

As with the arthritis claim, there is no competent medical 
opinion on file which specifically shows that the veteran's 
current sleep disorder may be associated with active service.  
With respect to the August 2001 statement from the VA Sleep 
Center, the Board notes that the physician who promulgated 
this statement essentially reiterates the veteran's own 
reported history of excessive drowsiness/falling asleep since 
active service.  See LeShore v. Brown, 8 Vet. App. 406, 410 
(1995) (Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  Although this physician noted that the 
veteran's provisionally diagnosed idiopathic hypersomnia 
usually became apparent during adolescence or the early 
twenties, he does not specifically opine that the veteran's 
disorder was incurred in or aggravated by active service.  In 
fact, the physician stated that this condition was, in 
general, of unknown etiology.  Furthermore, the Board notes 
that this was only a provisional and not a final diagnosis.  

Even if the VA Sleep Center physician did not relate the 
veteran's current sleep disorder to active service, the Board 
has already determined that neither the in-service or post-
service medical records reflects treatment for or a diagnosis 
of a sleep disorder until 1996, almost 40 years after the 
veteran's active service.  In short, the veteran's account of 
continuity of symptomatology is not supported by the evidence 
on file.  Accordingly, as there is no evidence of record to 
support this history, any conclusion based upon it has no 
probative value.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (citing Black v. Brown, 5 Vet. App. 177 (1993) 
(medical evidence was inadequate where medical opinions were 
general conclusions based on history furnished by appellant 
and on unsupported clinical evidence)).

As with the arthritis claim, inasmuch as the Board has 
determined that the competent medical evidence on file does 
not indicate that the veteran's narcolepsy may be associated 
with active service, no additional development, to include a 
medical examination or medical opinion, is warranted based on 
the facts of this case. See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d)); Hickson, supra; Pond, 
supra; Soyini, supra; Sabonis, supra.

The Board notes that the veteran has indicated that 
additional service personnel records may reflect other 
incidents in which he may have fallen asleep while on duty.  
However, the Board does not find that a remand for those 
records is necessary inasmuch as the service medical records 
demonstrate no findings of a sleep disorder during service.  

The Board also has taken into account the veteran's testimony 
as to his memories of his sleep problems during service.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran is thus 
not able to render a competent medical opinion as to the 
presence of a sleep disorder during his military service or 
whether any sleep problems after service are causally related 
to service.  

Since the preponderance of the evidence is against the 
veteran's claim of service connection for narcolepsy, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz, supra.


II.  New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

As noted above, the VCAA became law on November 9, 2000, and 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
However, the Board observes that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)).  It is noted that regulations 
adopted by VA implementing the VCAA includes changes to the 
standard for determining new and material evidence, and 
provides for limited assistance to claimants seeking to 
reopen previously denied claims.  VA's authority to provide 
such additional assistance is provided by 38 U.S.C. 5103A(g) 
(West Supp. 2001) which states that nothing in section 5103A 
precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes are 
applicable only to claims to reopen filed on or after August 
29, 2001.  See 66 Fed. Reg. 45620, 45628-45629.  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a) by the March 2000 Statement of the 
Case.  Accordingly, the Board concludes that any duty to 
assist and duty to notify in the instant case has been 
fulfilled, and that no additional assistance to the veteran 
is required based on the facts of the instant case.

Background.  The veteran's service medical records reflect 
that he was hospitalized in March 1956 with a 36-hour history 
of moderately severe generalized headache and soreness over 
the neck.  Several hours later he developed persistent lower 
abdominal pain of moderate severity.  At admission a lumbar 
puncture was performed in an effort to rule out the presence 
of meningitis.  The puncture was found to be entirely normal.  
Further, it was noted that the veteran's condition did not 
change remarkably for 2 or 3 days following admission.  
Repeated urinalysis showed a few red blood cells on 
microscopic examination of all specimens studied.  
Intravenous pyelograms showed evidence of obstruction of the 
right ureter at the level of the pelvic inlet, which the 
radiologist felt was due to a stricture as no stone was 
demonstrated.  The veteran was initially placed on penicillin 
and streptomycin therapy, but when it became more apparent 
that his manifestations were on the basis of obstruction in 
the right urinary tract, he was placed on Gantrisin therapy.  
By the 7th hospital day, the veteran was afebrile and 
asymptomatic except for occasional attacks of very low grade 
pain over the right flank and right lower quadrant.  In 
addition, it is noted that evaluation of the veteran's head 
and neck during this hospitalization indicated definite 
resistance to full flexion of the neck.  Moreover, this 
maneuver elicited tenderness over the posterior cervical 
area.  Final diagnosis was observation, surgical, stricture 
of right ureter, (right uretero-pelvic (osseous) junction).

No further treatment for headaches is shown by the service 
medical records, nor do these records reflect that the 
veteran was diagnosed with a chronic headache disorder during 
service.  

The record reflects that the veteran filed his initial claim 
of service connection for headaches in December 1962.

A private medical statement was subsequently added to the 
file from J. E. O., MD, dated in January 1963.  Dr. O noted 
that a review of his records revealed that the veteran 
injured his head in March 1960, during the course of his 
occupation as a clerk with the U.S. Post Office.  Moreover, 
Dr. O noted that the injury was such that it caused him to X-
ray the veteran's cervical spine.  The veteran was provided 
with physiotherapy and Sayre traction, then released.  Dr. O 
emphasized that this was the only information in his files 
concerning any injury to the head and the neck.

Service connection was denied for headaches by a February 
1963 rating decision.  The record reflects that the veteran 
was informed of this decision, and did not appeal.

Following the February 1963 rating decision, it appears that 
additional private medical records were added to the file 
which covered a period from 1961 to 1984.  Among other 
things, records from October 1961 reflect that the veteran 
complained of headaches and a sore throat which was 
attributed to acute upper respiratory infection.  Subsequent 
records from January 1963 note that the veteran complained of 
painful neck for the past 3 to 4 months, but particularly bad 
and rather constant for the past 5 days.  It was also noted 
that the veteran had a headache, which seemed to be separate, 
and that he had had the headache "for many years off and 
on."  Impression was probably myositis, cervical area, 
caused undetermined.

The September 1984 VA medical examination noted the veteran's 
history of having been hospitalized during service for, among 
other things, "headaches and neck stiffness (meningitis)."  
No other pertinent findings or notations were made on this 
examination report regarding the headaches claim.

A November 1984 rating decision noted, in part, that service 
connection had been denied for headaches in February 1963 as 
not chronic in service, not found on separation exam, and not 
chronic for several years after separation from service.  It 
was also noted that the appeal period had passed, and no new 
and material evidence had been received warranting 
reconsideration of the denial.  Jurisdiction was therefore 
declined for this issue.  The veteran was informed of this 
decision, and did not appeal.

Following the November 1984 rating decision, records were 
added to the file concerning the veteran's employment with 
the U.S. Postal Service.  Among other things, these records 
reflect that the veteran reported in March 1960 that he 
slipped on ice, fell, and hit his head.  

Also added to the file were various VA and private medical 
records which, together, cover a period from 1986 to 1999.  
In December 1987, the veteran complained of a continuous 
headache of 2 days duration.  He also complained of neck 
stiffness, as well as lower abdominal aching, frequent 
urination, and slower stream which he thought was due to a 
bladder infection.  Similarly, he sought treatment for 
stomach problems and headache in June and October 1988.  He 
was again treated for complaints of headache in June 1993.  
Beginning in 1995, various records note a history of, and 
show treatment for, tension headaches.  Additionally, records 
reflect treatment for neck pain, and degenerative joint 
disease thereof, attributed to a July 1995 motor vehicle 
accident.

At the July 2000 hearing, the veteran testified that his 
headaches started after he finished NCO school, which he 
believed was in 1955.  He testified that he sought medical 
treatment, and was hospitalized for about 3 weeks.  During 
this period he was observed by several physicians, but they 
never really told him what the headaches were.  He indicated 
that he continued to have headaches after that time, and 
sought treatment after he left the military.  Further, he 
indicated that his current headaches are the same as those he 
experienced during service.

At his August 2001 hearing, the veteran deferred making any 
contentions regarding his headaches claim.  He asserted that 
he was trying to obtain a medical nexus opinion relating his 
current headaches to service, and requested that the record 
be kept open until he could obtain this opinion.

A private medical statement was subsequently added to the 
file from J. B. B., MD, dated in September 2001.  It is noted 
that the RO had previously obtained treatment records from 
Dr. B concerning the veteran.  In the September 2001 
statement, Dr. B stated that the veteran had suffered from 
headaches since 1956, when he was in the military.  Dr. B 
also noted the veteran's current medication.

Analysis.  In the instant case, the Board finds that the 
September 2001 statement from Dr. B does tend to support a 
finding that the veteran has experienced recurrent headaches 
since active service.  As no such competent medical evidence 
was on file at the time of the prior decisions, the Board 
finds that this evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  In short, new and material evidence has been 
presented pursuant to 38 C.F.R. § 3.156(a).

Turning to the merits of the underlying claim for service 
connection, the Board notes that the evidence on file tends 
to show that the veteran experiences recurrent headaches that 
originated during active service.

As noted above, the service medical records reflect that the 
veteran was hospitalized during active service due to 
complaints of headaches and lower abdominal pains.  Granted, 
this evaluation appears to have been more concerned about the 
lower abdominal pain, and the finding of a right ureter 
stricture.  Nevertheless, it does show in-service treatment 
for headaches.

The veteran has also alleged continuity of symptomatology 
concerning his complaints of headaches ever since service.  
See 38 C.F.R. § 3.303(b).  Further, the post-service medical 
records tend to support these allegations.  As indicated 
above, the post-service medical records note complaints of 
headaches on various occasions for the period from 1960 to 
1999.  Of particular importance to the Board are the records 
from January 1963, which indicated that the headaches 
appeared to be a separate condition, and that the veteran 
reported that he had been experiencing such headaches "for 
many years off and on."  In short, after only a relatively 
short period since his discharge, the veteran was already 
reporting a history of recurrent headaches of several years' 
duration.  The Board also notes that the more recent medical 
records continue to show that the veteran experiences 
recurrent headaches.

As previously stated, the Board finds that the September 2001 
private medical statement does tend to support a finding that 
the veteran has experienced recurrent headaches since active 
service.  In his statement, Dr. B states, without 
qualification, that the veteran has suffered from headaches 
since 1956, when he was in the military.  In this, and in 
other cases, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
the record reflects that Dr. B has treated the veteran in the 
past, and, as such, is presumably familiar with both the 
veteran's medical history and overall medical condition.  
Furthermore, unlike the narcolepsy claim, the Board has 
determined that the post-service medical records do tend to 
support the veteran's account of continuity of symptomatology 
concerning his headaches.  That is, headaches are a symptom 
which a lay person is competent to describe.  In the instant 
case, the veteran has testified as to having recurrent 
headaches since service.  See Dean v. Brown, 8 Vet. App. 449 
(1995) (as a lay person the veteran is competent to testify 
as to symptoms he experienced in service).

Moreover, no competent medical opinion is on file which 
expressly refutes Dr. B's statement.  The Board is of course 
aware that the evidence cited above is based in large part on 
the veteran's reported medical history.  However, his 
testimony was presented under oath and appears reliable, and 
in addition, as noted above, the supporting medical opinion 
is not controverted by other nexus opinion.  Thus, in a 
merits-based review of the claim, the Board finds that the 
veteran has legally met the requirements to establish service 
connection under 38 C.F.R. § 3.303(b).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C.A. § 5107).

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving reasonable doubt in favor of the veteran, the Board 
finds that he is entitled to a grant of service connection 
for recurrent headaches.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for arthritis, to include 
the left wrist and both knees, is denied.

Entitlement to service connection for narcolepsy is denied.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for headaches, the 
claim is reopened.

Entitlement to service connection for headaches is granted.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



